J-S74023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CORNELL SUTHERLAND                         :
                                               :
                      Appellant                :   No. 3703 EDA 2015

                Appeal from the PCRA Order November 20, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003313-2012


BEFORE: OTT, J., RANSOM, J., and STEVENS, P.J.E.*

CONCURRING STATEMENT BY STEVENS, P.J.E.:

FILED FEBRUARY 08, 2017
     While I agree with the Majority’s conclusion that Appellant’s PCRA

petition is patently untimely and that he failed to demonstrate any of the

statutory exceptions applied to his time-barred petition, even had Appellant

overcome the PCRA time-bar, this Court has held a “person who elects to

plead guilty is bound by the statements he makes in open court while under

oath and he may not later assert grounds for withdrawing the plea which

contradict the statements he made at his plea colloquy.” Commonwealth

v. Pollard, 832 A.2d 517, 523 (Pa.Super. 2003) (citations omitted).

        As the trial court stressed in its Rule 1925(a) Opinion, Appellant had

the benefit of an extensive oral colloquy in addition to the written one he
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S74023-16


had completed. Trial Court Opinion, filed 11/20/15, at 8-9. In his signed

written colloquy, Appellant indicated that he did not have any physical or

psychological problems that would prevent him from understanding his plea,

and he confirmed this at the outset of his oral colloquy.      During his oral

colloquy, the trial court explained what the Commonwealth would have to

prove were Appellant to go to trial and the maximum penalties that could be

imposed along with the collateral consequences of his plea.

      In addition, the trial court deferred sentencing for four days at

Appellant’s request to enable his family to be present.       Although he had

these additional days to reconsider his plea, he never requested to withdraw

the same. See id. at 9.

      Moreover, “[a] plea of guilty effectively waives all nonjurisdictional

defects and defenses.” Commonwealth v. Gibson, 561 A.2d 1240, 1242

(Pa.Super. 1989), appeal denied, 525 Pa. 642, 581 A.2d 568 (1990).

Appellant did not pursue a direct appeal; therefore, Appellant's guilty plea

provides an additional basis for waiver of the ineffective assistance of

counsel challenges he purports to assert herein. Id.

      Therefore, Appellant's frivolous claims, even if timely asserted, would

not merit relief.




                                    -2-